Case 8:20-mc-00110-JSM-SPF Document 1-4 Filed 12/28/20 Page 1 of 4 PagelD 25

Exhibit 1
Case 8:20-mc-00110-JSM-SPF Document 1-4 Filed 12/28/20 Page 2 of 4 PagelD 26

2019 FLORIDA PROFIT CORPORATION ANNUAL REPORT FILED
DOCUMENT# P14000000743 Feb 02, 2019
; . Secretary of State
Entity Name: POUNDTEAM INCORPORATED
y 5135607370CC

Current Principal Place of Business:

306 FOX LOOP
DAVENPORT, FL 33837

Current Mailing Address:

306 FOX LOOP
DAVENPORT, FL 33837 US

FEI Number: 35-24926795 Certificate of Status Desired: No
Name and Address of Current Registered Agent:

CONLEY, WILLIAM E
306 FOX LOOP
DAVENPORT, FL 33837 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.
SIGNATURE:
Electronic Signature of Registered Agent Date

 

Officer/Director Detail :

Title P Title VP

Name CONLEY, WILLIAM E Name HATCH, KAMELA
Address 306 FOX LOOP Address 306 FOX LOOP
City-State-Zip: DAVENPORT FL 33837 City-State-Zip: DAVENPORT FL 33837

| hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that | am an officer or director of the corporation or the receiver or irustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears

above, er on an attachment with all olher like empowered.
SIGNATURE: WILLIAM CONLEY PRESIDENT 02/02/2019

Electronic Signature of Signing Officer/Director Detail Date

 
Case 8:20-mc-00110-JSM-SPF Document 1-4 Filed 12/28/20 Page 3 of 4 PagelD 27

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ABANTE ROOTER AND PLUMBING,
INC., a California corporation,
Petitioner, Case No.

v.

POUNDTEAM INCORPORATED, a
Florida corporation.

Respondent.

 

 

[PROPOSED] ORDER GRANTING MOTION TO COMPEL COMPLIANCE
WITH SUBPOENA AND FOR ORDER TO SHOW CAUSE AS TO WHY
POUNDTEAM INCORPORATED SHOULD NOT BE HELD IN CONTEMPT

Having considered the moving papers and all other matters presented to the Court,
the Court finds that Petitioner’s Motion To Compel Compliance With Subpoena And For
Order To Show Cause As To Why PoundTeam Incorporated Should Not Be Held In
Contempt (“Motion”) should be granted, and hereby orders as follows:

1. The Motion is GRANTED;

2. PoundTeam Incorporated (“PoundTeam”’) is ORDERED to provide a
complete response to the Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action (attached as Exhibit A to Petitioner’s
Motion) within fourteen (14) days from the date of this Order; and

4, PoundTeam is ORDERED to show cause within fourteen (14) days from

the date of this Order as to why it should not be held in contempt for its failure to respond

to Petitioner’s Subpoena.
Case 8:20-mc-00110-JSM-SPF Document 1-4 Filed 12/28/20 Page 4 of 4 PagelD 28

IT IS SO ORDERED.

Dated:

 

United States District Judge
